DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, this claim claims:

“wherein the radial load transmission profile (24) is configured as a cylindrical cavity that houses and provides radial support to the driver body (4)”, see claim 1 lines 16-18.

These limitations fail to comply with the enablement requirement because the limitations are not clear as to how the radial load transmission profile is configured as a cylindrical cavity and how the cylindrical cavity provides radial support to the driver body.  In addition, the limitations fails to meet various Wands Factors, as will be discussed below.

How is the radial load transmission profile (24, see figure 6) configured as a cylindrical cavity?  From review of figure 6, the radial load transmission profile only appears to be a radial surface.  Further, the axial fixing member (23), radial load transmission profile (24), and toothed torque transmission profile (25) together appear to form the cylindrical cavity.

How does the radial load transmission profile provide radial support to the driver body?  From review of page 6 lines 1-8 of the specification and claim 1 lines 12-13, the axial fixing member fixes the truncated cone shell to the driver body. 

For the Wands Factor of “State of the Prior Art”:
From the Examiner’s review of the prior art (with the claims as best understood), there does not appear to be prior art that explains how a radial load transmission profile by itself is configured as a cylindrical body.  Nor does there appear to be prior art that explains how the radial load transmission profile provides radial support to the driver body.     

As there does not appear to be prior art that explains how a radial load profile by itself is configured as a cylindrical body, there is no direction or guidance provided by the prior art for one of ordinary skill in the art to make and use the invention from the disclosure without undue experimentation. 

Further, as there does not appear to be prior art that explains how the radial load transmission profile provides radial support to the driver body, there is no direction or guidance provided by the prior art for one of ordinary skill in the art to make and use the invention from the disclosure without undue experimentation.

Because the prior art does not provide any direction or guidance to one of ordinary skill in the art, the claimed invention would only be enabled if the specification provided sufficient direction or guidance to make and use the invention without undue experimentation, which the specification does not (as will be discussed below).

Thus, the claimed invention does not meet the Wands Factor of “State of the Prior Art”.

For the Wands Factor of “Amount of Direction”:
From the Examiner’s review of the specification, claim 1, and figure 6 (see page 6 lines 1-8 of the specification, claim 1 lines 12-13, and figure 6), there does not appear to be sufficient direction or guidance in the specification to one of ordinary skill in the art to make and use the invention without undue experimentation.

For example, while claim 1 claims “wherein the radial load transmission profile (24) is configured as a cylindrical cavity that houses and provides radial support to the driver body (4)” (see lines 16-18), the specification does not provide guidance or direction as to how the radial load transmission profile by itself is configured as a cylindrical cavity.  Further, the specification does not provide guidance or direction as to how the radial load transmission profile provides support to the driver body.

From review of page 6 lines 1-8 of the specification and figure 6, the axial fixing member (23), radial load transmission profile (24), and toothed torque transmission profile (25) together appear to form the cylindrical cavity.  In addition, page 6 lines 1-8 and figure 6 disclose that the axial fixing member is fixed to the to the driver body.

Without sufficient guidance from the disclosure as to 1) how the radial load transmission profile by itself is configured as a cylindrical cavity, or 2) how the radial load transmission profile provides support to the driver body, there would be no way for one of ordinary skill in the art to make and use the invention without undue experimentation.    

Thus, the claimed invention does not meet the Wands Factor of “Amount of Direction”.

For the Wands Factor of “Single or No Working Example”:
The Specification only appears to disclose one (1) example of the invention (see figure 6, respectively).  However, with respect to this example of the claimed invention, the Specification does not provide a working example of 1) how the claimed radial load transmission profile configures only the radial load transmission profile as a cylindrical cavity, and 2) how the claimed radial load transmission profile provides support to the driver body.

As no working example is disclosed, there would be no way for one of ordinary skill in the art to make and use the invention without undue experimentation.    

Thus, the claimed invention does not meet the Wands Factor of “Single or No Working Example”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, this claim claims:

“wherein the radial load transmission profile (24) is configured as a cylindrical cavity that houses and provides radial support to the driver body (4)”, see claim 1 lines 16-18.

This limitation renders the claim indefinite for the following reason(s):

First, the above limitation is unclear as to how the radial load transmission profile by itself is configured as a cylindrical cavity, as the radial load transmission profile only appears to be a radial surface (see figure 6).  From review of figure 6, the axial fixing member (23), radial load transmission profile (24), and toothed torque transmission profile (25) together appear to form the cylindrical cavity.  How is the radial load transmission profile configured as a cylindrical cavity, when the radial load transmission profile appears to be a radial surface?

Second, the above limitation is unclear as to how the radial load transmission profile provides radial support to the driver body.  From review of page 6 lines 1-8 of the specification and claim 1 lines 12-13, the axial fixing member fixes the truncated cone shell to the driver body.  Thus, the axial fixing member (23) appears to be the structure that provides radial support to the driver body, not the radial load transmission profile (24).  How does the radial load transmission profile provide radial support to the driver body, instead of the axial fixing member?           
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 11 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Chiang (US Publication 2009/0243250 A1).
Regarding claim 1, Chiang discloses a Bicycle Sprocket Assembly comprising:

A sprocket assembly (20, see figures 7-8) to be mounted on a driver body of a bicycle wheel hub (considered the freewheel hub see paragraph 0019 lines 12-15), comprising:

a truncated cone shell (see figures 7-8) having a first opening (considered the opening next to 30 in figure 8) in a small base of the truncated cone shell and a second opening (considered the opening next to 10 in figure 8) in a large base of the truncated cone shell, both openings being coaxial with a central axis (see figure 8) of said truncated cone shell;

a plurality of toothed sprockets (considered the sprockets of sprocket unit 20) having different numbers of teeth (see figures 7-8) disposed in the truncated cone shell and extending radially outwardly (see figures 7-8) of the central axis to engage with a bicycle chain;

an axial fixing member (see figure 8, and annotated figure below) to fix the truncated cone shell to the driver body (As shown in the annotated figure below and figure 8, the axial fixing member fixes the cone shell to the driver body.  Alternatively, the axial fixing member indirectly fixes the cone shell to the driver body, as the axial fixing member is fixed to sprocket unit 30 and sprocket unit 30 is fixed to the driver body.)

a radial load transmission profile (considered the radial surface of 20 in contact with 30, see figure 8, and annotated figure below) perimetrally supported onto the driver body (see figure 8);

wherein the radial load transmission profile is configured as a cylindrical cavity (see annotated figure below, as the radial surface of the radial load transmission profile forms a cylindrical cavity) that houses and provides radial support to the driver body (indirectly, as the radial load transmission profile provides radial support through the intermediate structure of the sprocket unit 30);

a toothed torque transmission profile (considered the profile of teeth 231, see figure 1A) providing tangential engagement in order to transmit torque from the truncated cone shell towards the driver body; which is provided with a corresponding engaging profile (considered the profile that engages teeth 231) on an outer surface of the driver body;

wherein the truncated cone shell, the toothed sprockets, the axial fixing member, the radial load transmission profile and the toothed torque transmission profile are configured in a single piece (see paragraph 0019 lines 1-2, figures 7-8 and annotated figure below);

wherein the axial fixing member restricts the truncated cone shell position relative to the driver body along the central axis in the direction from the small base towards the large base of the truncated cone shell (see figure 8 and annotated figure below); and

wherein the axial fixing member, the radial load transmission profile and the toothed torque transmission profile are all disposed towards the inside of the truncated cone shell (see figure 8 and annotated figure below) in an axial direction (see figure 8 and annotated figure below);



wherein the axial fixing member is located next to the small base of the truncated cone shell (see figure 8 and annotated figure below), relative to the central axis in the axial direction from the small base of the truncated cone shell to the large base of the truncated cone shell (see figure 8 and annotated figure below);

wherein the radial load transmission profile is located axially next to the axial fixing member (see figure 8 and annotated figure below), relative to the central axis in the axial direction from the small base of the truncated cone shell to the large base of the truncated cone shell (see figure 8 and annotated figure below); and

wherein the toothed torque transmission profile is located axially next to the radial load transmission profile (see figure 8, annotated figure below, and figure 1A), relative to the central axis in the axial direction from the small base of the truncated cone shell to the large base of the truncated cone shell (see figure 8, annotated figure below, and figure 1A).





    PNG
    media_image1.png
    515
    604
    media_image1.png
    Greyscale


Regarding claim 4, Chiang further shows wherein the sprocket assembly comprises a closure member (10, see figure 8) extending radially outwardly from the central axis and being coupled to the large base of the truncated cone shell (see figure 8), wherein the closure member includes a third opening (considered the opening of 10, as shown in figure 8) coaxial with the central axis of the truncated cone shell for receiving the driver body (see figure 8), wherein said closure member comprises at least one toothed pinion (considered at least one toothed pinion of 10) at an outer periphery of the closure member provided with teeth extending radially outwardly from the central axis (see figure 8) to engage with a bicycle chain, and wherein said toothed pinion has greater diameter and greater number of teeth than those of the plurality of the toothed sprockets configured in the truncated cone shell (see figure 8).
Regarding claim 11, Chiang further shows wherein the truncated cone shell comprises a plurality of alternating annular coaxial cylinders (considered cylinders between the sprocket teeth, see figure 8) and annular coaxial discs (the discs comprising the sprocket teeth, see figure 8) step-shaped and disposed along the central axis of the truncated cone shell (see figure 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US Publication 2009/0243250 A1) in view of Braedt (US Publication 2012/0309572 A1).
Regarding claim 2, Chiang further shows: 

wherein the axial fixing member is configured as a protrusion (see annotated figure above), extending radially from the truncated cone shell towards the central axis (see annotated figure above) comprising an inner wall (considered the right wall of the protrusion), which restricts the axial displacement of the truncated cone shell in the direction of the central axis towards the large base of the truncated cone shell when coming into contact with the driver body, and also comprising an outer wall (considered the left wall of the protrusion), which restricts the axial displacement of the truncated cone shell towards the small base of the truncated cone shell.

Chiang does not explicitly disclose a fixing member.  

Braedt discloses a multiple sprocket assembly (see figures 1-7) and teaches of providing a fixing member (50, see figures 1-2) to support an end of sprocket assembly (44), see paragraph 0034 lines 5-15.  

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sprocket assembly of Chiang by providing a fixing member to the sprocket assembly, to provide support to an end of the sprocket assembly as taught by Braedt.

Regarding claim 6, Chiang does not explicitly disclose: 

wherein the sprocket assembly comprises discrete anchoring members for fixing the closure member to the truncated cone shell, and wherein the anchoring members are fixed to respective anchoring means, namely an anchoring means of the closure and an anchoring means of the shell.

Braedt discloses a multiple sprocket assembly (see figures 1-7) and teaches of providing projecting pins (98, see figure 6, i.e. anchoring members) and recesses (110, see figure 6, i.e. anchoring means) to connect parts of the sprocket body together (see paragraphs 0040 and 0043).

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sprocket assembly of Chiang by providing anchoring members, anchoring means for the closure and anchoring means for the shell, to connect parts of the sprocket body together as taught by Braedt.

Regarding claim 7, Chiang does not explicitly disclose:

wherein the anchoring members are configured as threaded bolts, passing through the anchoring means of the closure which are configured as through openings in the closure member, and wherein the anchoring means of the shell are configured as threaded openings in the truncated cone shell to thread the anchoring members. 

Braedt discloses a multiple sprocket assembly (see figures 1-7) and teaches of providing projecting pins (98, see figure 6, i.e. anchoring members) and recesses (110, see figure 6, i.e. anchoring means) to connect parts of the sprocket body together (see paragraphs 0040 and 0043).

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sprocket assembly of Chiang by providing the anchoring members as threaded bolts, the anchoring means of the closure as through openings, and the anchoring means of the shell as threaded openings, to connect parts of the sprocket body together as taught by Braedt.

Regarding claim 8, Chiang further shows:	

wherein the large base of the truncated cone shell (see figure 7) includes a plurality of discrete axial protrusions (considered the protrusions next to recesses 22, as shown in figure 7); wherein the closure member (10) includes a plurality of corresponding recesses (considered the recesses of 10 that correspond to the protrusions next to recesses 22); and wherein said discrete axial protrusions mate with said recesses (see figures 7-8) so that the engaging between the discrete axial protrusions and recesses contribute to the transmission of tangential load from the closure member towards the truncated cone shell (see figures 7-8).

Chiang does not explicitly disclose the anchoring means being positioned on the axial protrusions and the anchoring means being positioned on the corresponding recesses.

Braedt discloses a multiple sprocket assembly (see figures 1-7) and teaches of providing projecting pins (98, see figure 6, i.e. anchoring members) and recesses (110, see figure 6, i.e. anchoring means) to connect parts of the sprocket body together (see paragraphs 0040 and 0043).

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sprocket assembly of Chiang by providing the anchoring means positioned on the axial protrusions and the anchoring means positioned on the corresponding recesses, to connect parts of the sprocket body together as taught by Braedt.

Regarding claim 9, Chiang further shows wherein the discrete axial protrusions (see figure 7) are provided with two opposing faces (see figure 7) arranged to transmit tangential load in both tangential directions.
Regarding claim 10, Chiang further shows wherein the recesses (considered the recesses of 10 that correspond to the protrusions next to recesses 22) are provided with two opposing faces (considered the faces to match the faces of the axial protrusions, as shown in figure 7) arranged to transmit tangential loads in both tangential directions.

Response to Arguments
Applicant's arguments filed June 13, 2022 (see Remarks REM of 06/13/2022) have been fully considered but they are not persuasive.
Applicant argues:
“However, a review of the reference shows that Chiang fails to disclose the structural configuration of an axial fixing member (23), a radial load transmission profile (24), and a toothed torque transmission profile (25) in an axial direction towards the inside of a truncated cone shell from its small base to its large base; wherein the axial fixing member is located right next to the small base in the axial direction from the small base to the large base; wherein the radial load transmission profile is located axially next to the axial fixing member in the axial direction from the small base to the large base of the truncated cone shell; and wherein the toothed torque transmission profile is located next to the radial load transmission profile in the axial direction from the small base to the large base of the truncated cone shell. (See annotated Fig. 6 below)”, see page 3 line 20 to page 4 line 12.

“Clearly, Chiang teaches a different structural configuration where the Radial load transmission profile is located right next to the small base, whereas the instant application discloses an axial fixing member being located right next to the small base.”, see page 5 line 9 to page 6 line 2.

The Examiner respectfully does not agree for the following reason(s):

First, as shown in the annotated figure in the rejection of claim 1 above and figure 8, Chiang discloses the structural configuration of an axial fixing member, a radial load transmission profile, and a toothed torque transmission profile in an axial direction towards the inside of a truncated cone shell from its small base to its large base.  Further, as discussed above in the rejection of independent claim 1, Chiang discloses the claimed structural configuration of independent claim 1.

Second, the argument is not commensurate with the scope of claim 1 because claim 1 does not require the axial fixing member to be located right next to the small base in the axial direction from the small base to the large base.

The Examiner respectfully points out that claim 1 is so broadly claimed that the claim scope of the claim encompasses both 1) the diagram of the instant application as shown in page 6 and 2) the disclosure of Chiang.  In addition, the phrase “located right next to” is not present in the claims.

Applicant argues:
“Additionally, Figs. 1A and 8 show that Chiang does not teach an axial fixing member configured to fix the truncated cone shell to the driver body because Figs. 6 and 8 of Chiang depict “the second protrusion 33 engages with the second recess 24, so the first sprocket unit 10, the second sprocket unit 20, and the third sprocket 30 are assembled together easily and quickly.””, see page 6 lines 3-9.

The Examiner respectfully does not agree for the following reason(s):

First, as shown in the annotated figure above and figure 8, the axial fixing member fixes the cone shell to the driver body.  Alternatively, the axial fixing member indirectly fixes the cone shell to the driver body, as the axial fixing member is fixed to sprocket unit 30 and sprocket unit 30 is fixed to the driver body.

Second, the argued limitation does not preclude structure that indirectly fixes the axial fixing member (and the truncated cone shell) to the driver body, such as via intermediate structure. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Chiang (US Publication 2009/0243250 A1), Braedt (US Publication 2012/0309572 A1), and Watarai et al. (US Publication 2016/0347410 A1) are considered the closest prior art references to the invention of dependent claim 5.

Claim 5 claims:
“wherein the smaller toothed pinion (30) of the closure member (3) is provided with at least 3 more teeth than the larger toothed sprocket (20) of the truncated cone shell (2), and wherein the truncated cone shell (2) is made of a first material, and the closure member (3) comprising more than one toothed pinions (30) on its periphery, is made of a second lighter material, being the tooth thickness of said toothed pinions (30) greater than the tooth thickness of the toothed sprockets (20) of the truncated cone shell (2).”

None of Chiang, Braedt, nor Watarai et al. disclose the limitation(s) of wherein the smaller toothed pinion of the closure member is provided with at least 3 more teeth than the larger toothed sprocket of the truncated cone shell, and wherein the truncated cone shell is made of a first material, and the closure member comprising more than one toothed pinions on its periphery, is made of a second lighter material, being the tooth thickness of said toothed pinions greater than the tooth thickness of the toothed sprockets of the truncated cone shell, in conjunction with the limitations of independent claim 1.

Regarding Watarai et al., while Watarai et al. teaches sprockets (SP1-SP5) of a first material and a support member (12) of a second material different than the first material (see paragraph 0113), Watarai et al. does not disclose nor teach a truncated cone shell is made of a first material and a closure member made of a second lighter material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JJC/					/MICHAEL R MANSEN/                                                                                Supervisory Patent Examiner, Art Unit 3654